 

Exhibit 10.1

 

Execution Version

 

SECOND AMENDMENT TO BACKSTOP COMMITMENT AGREEMENT

 

This SECOND AMENDMENT (this “Amendment”) to the Backstop Commitment Agreement,
dated as of July 1, 2019, by and among: (i) Weatherford International Plc (the
“Company”), (ii) each of the other Debtors (defined therein) (together with the
Company, the “Company Parties” and each individually, a “Company Party”), and
(iii) each of the entities signatory thereto (collectively, the “Initial
Commitment Parties”), as amended by that First Amendment to Backstop Commitment
Agreement, dated as of September 9, 2019, by and among (i) the Company Parties,
(ii) the Backstop Parties and (iii) each of the additional entities that are
signatories hereto (the “Additional Commitment Parties” and, together with the
Initial Commitment Parties, the “Commitment Parties”) (together with the
schedules, annexes and exhibits (including the term sheets) attached thereto,
the “Backstop Agreement”), is being entered into as of November 25, 2019, by and
among (i) the Company Parties and (ii) the Requisite Commitment Parties (as
defined in the Backstop Agreement). This Amendment collectively refers to the
Company Parties and the Requisite Commitment Parties as the “Parties” and each
individually as a “Party.” Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Backstop Agreement.

 

WHEREAS, the Parties desire to amend certain terms of the Backstop Agreement as
set forth in this Amendment to facilitate the consummation of the Plan as
contemplated in the Backstop Agreement (collectively, the “Proposed Amendment”);

 

WHEREAS, pursuant to Section 10.8 of the Backstop Agreement, the Proposed
Amendment requires the prior written consent of the Debtors and the Requisite
Commitment Parties (other than a Defaulting Commitment Party); and

 

WHEREAS, the undersigned Commitment Parties, taken as a whole, constitute the
Requisite Commitment Parties as defined in the Backstop Agreement as it applies
to the Proposed Amendment.

 

NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:

 

1.            Amendment to Backstop Agreement. Section 9.2(a)(i) of the Backstop
Agreement be, and it hereby is, amended and restated in its entirety to read as
follows:

 

“(i)        the Closing Date has not occurred by 11:59 p.m., New York City time
on December 6, 2019, as such date may be extended upon written notice to the
Debtors by Akin Gump Strauss Hauer & Feld LLP, signing on behalf of the
Requisite Commitment Parties (the “Outside Date”);”

 







 

2.Miscellaneous.

 

a.         The following provisions of the Backstop Agreement: 10.1 (Notices),
10.2 (Assignment; Third-Party Beneficiaries), 10.4 (Governing Law and Consent to
Jurisdiction and Venue), 10.6 (Waiver of Jury Trial), 10.7 (Counterparts), 10.8
(Waivers and Amendments; Rights Cumulative; Consent), 10.9 (Headings), 10.10
(Specific Performance), and 10.14 (Settlement Discussions), be, and each of them
hereby is, incorporated by reference, mutatis mutandis, as if such provisions
were set forth fully herein.

 

b.         This Amendment, together with the Backstop Agreement, as amended
hereby, constitute the complete and exclusive statement of agreement among the
Parties with respect to the subject matter hereof and thereof, and supersede all
prior written and oral statements by and among the Parties or any of them.

 

c.         Except as specifically amended hereby, the Backstop Agreement shall
remain in full force and effect.

 

[Signature pages follow]

 







 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date set
forth above.

 

    WEATHERFORD INTERNATIONAL PLC             By: /s/ Christina M. Ibrahim      
 Name: Christina M. Ibrahim        Title: Executive Vice President, General
Counsel, Chief Compliance Officer and Secretary             WEATHERFORD
INTERNATIONAL LTD.             By: /s/ Mohammed Dadhiwala        Name: Mohammed
Dadhiwala        Title: Vice President                     WEATHERFORD
INTERNATIONAL, LLC             By: /s/ Christine M. Morrison        Name:
Christine M. Morrison        Title: Vice President and Secretary

 







 

[COMMITMENT PARTY SIGNATURES]

 





 



 